Citation Nr: 1629705	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United Army from February 1967 to January 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Detriot, Michigan (RO).  In pertinent part of that rating decision, the RO awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from July 30, 2009.  The Veteran appealed the initial assigned evaluation. 

In August 2014, the Veteran withdrew a previous request for a hearing before the Board in this case.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by no more than a pure-tone average of 31 decibels with 84 percent speech discrimination (Level II) in the right ear, and a pure-tone average of 28 decibels with 88 percent speech discrimination (Level II) in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  In addition, VA has provided the Veteran with VA audiological examinations dated in December 2009 and April 2013 to determine the nature, severity and etiology of his bilateral hearing loss.  In regard to the functional effects caused by the Veteran's hearing disability, these are noted in the VA examination reports as well as the Veteran's VA treatment records.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 455.  The Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  





2.  Initial Rating 

The Veteran seeks an initial compensable evaluation for his bilateral hearing loss disability. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by an licensed audiologist) including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average, if it results in a higher numeral.  38 C.F.R. §§ 4.85(c) and 4.86 (a). 

One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz ) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86.  Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or Table VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

In December 2009, the Veteran was afforded a VA examination in conjunction with his current claim.  The examination report shows the Veteran had pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz to be 5, 10, 55, and 50 decibels in the Veteran's service connected right ear, and he had pure-tone thresholds of 0, 10, 50, and 50 decibels in the left ear.  The average threshold was 30 decibels for the right ear and 27.5 decibels for the left ear.  Speech recognition scores were not recorded in the December 2009 VA examination report.  The VA examiner found that the speech recognition tests scores were not considered reliable, and concluded that only the Veteran's pure tone thresholds should be used in evaluating the severity of his disability.  The VA examiner noted that the Veteran complained of difficulty in hearing and understanding others in group settings.  Table VIA yields assignment of Roman Numeral I for each ear for these threshold values and application of Table VII yields a noncompensable rating.

The record also contains the report of an April 2013 VA audiology examination.   At the time of the VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 5, 10, 55, and 55 decibels in the right ear; and 0, 10, 25, and 55 decibels in the left ear. Pure-tone threshold averages were 31 in the right ear and 22 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 84 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran complained of difficulty in hearing and understanding others in group settings, but he denied that his hearing loss impacted his ordinary conditions of daily life, including his ability to work.

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's bilateral hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, his right ear qualified as Level II (pure tone threshold average of 31 decibels, speech recognition score of 84 percent), and his left ear qualified as Level II (pure tone threshold average of 28 decibels, speech recognition score of 88 percent). 

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the columns for Roman numeral II in both ears is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted by the medical evidence, the Veteran had difficulty understanding conversations with others in group settings. The Veteran is competent to report his hearing symptoms, such as difficulty understanding others when there is background noise.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, the audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above. 

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Service connection has also been established for posttraumatic stress disorder.  The evidence does not show that there is a collective effect of that disability together with his hearing loss disability that makes the hearing loss disability picture an exceptional one.  See Johnson v. Shinseki, 762 F.3d 12362 (Fed. Cir. 2014).   

It is noted that the Veteran filed a claim for a vision disorder in February 2014, contending that his impaired vision rendered him unable to drive and service his rental properties.  The agency of original jurisdiction (AOJ) denied service connection for vision disorder and denied entitlement to special monthly compensation and a total rating based on individual unemployability (TDIU).  The circumstances are distinct and separate from the ratings issue currently before the Board.  The record does not show, and the Veteran has not asserted, that his hearing loss disability renders him unemployable, either alone or in conjunction with his other service connected disability.  Rather, his claim involving TDIU was based on a disability for which service connection has not been established.  Moreover, the 2013 VA examiner noted that the Veteran's hearing loss disability did not impact his ability to work.  The Board thus concludes that TDIU is not part and parcel to the issue currently before it.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining when a TDIU issue may or may not be part and parcel to a claim for a higher rating or a disagreement with an initial rating assigned).

For the reasons stated above, the Board concludes that the preponderance of evidence is against assigning a higher rating or referring this case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


